DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to preliminary amendment filed on 12/15/2020.
Claims 1-10, 12, 13, and 16-23  are currently pending and have been considered below.
Claims 11, 14, and 15 have been cancelled in preliminary amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, 13, and 16-23 are rejected under 35 U.S.C. 102(e) as being anticipated by applicant’s submission of prior art Cha et al. (20180077566).
Regarding claim 1, Cha discloses an electronic device (Abstract: “an electronic device” comprising:
a memory ([0006], a memory), storing instructions; and at least one processor ([0034], purpose processor (e.g., a CPU or an application processor) for executing at least one software program stored in a memory device) configured to execute the instructions to:

identify data location information based on the information of a network operator ([0042], electronic device 100 may check whether a communication profile that is available for a current location is installed within an embedded universal integrated circuit card (eUICC); [0043] If there is no communication profile available for the current location, the first electronic device 100 may perform a provisioning procedure for downloading and installing the communication profile in order to receive a network service);
transmit the data location information to [[the]] another electronic device for activating a subscription profile at the other electronic device to use a network provided by the network operator ([0048] “As the provisioning support function is activated, the second electronic device 200 may receive, from a provisioning server device 303, a message (e.g., an SMS type-2 message or an SMS-point-to-point (PP) data download) for establishing a secure channel According to an embodiment of the present disclosure, a control module (or a provisioning manager module) of the second electronic device 200 transfers a message received by the control module to the first electronic device 100 without transferring the message to a UICC (or an eUICC) of the control module.” Further,  [0048] “The second electronic device 200 allows a corresponding communication profile to be safely downloaded to the first electronic device 100 (or an eUICC 150) through the established secure channel”);
and manage the subscription profile of the other electronic device at the electronic device based on a user input ([0045] states that “…  The second electronic device 200 includes a third communication module for establishing a communication channel to the first electronic device  or a user input to or a characteristic of the first electronic device 100 ...” And [0192] states that “… the provisioning server device 303 allows the first electronic device 100 to download a communication profile. In step S1131, the first electronic device 100 activates the received communication profile so as to access the service device 400. In step S1133, the first electronic device 100 performs communication profile network registration and authentication, and uses a communication service provided by the service device 400.”)
Regarding claim 2, Cha discloses the electronic device of claim 1, wherein the subscription profile comprises an embedded subscriber identity module (eSIM) profile (([0155], a SIM (e.g., UICC, eUICC, or eSIM) of the first electronic device 100).  
Regarding claim 3, Cha discloses the electronic device of claim 1, wherein the information of the network operator comprises information regarding means for [[the]] activating [[of]] the subscription profile at the other electronic device ([0192], the provisioning server device 303 allows the first electronic device 100 to download a communication profile. In step S1131, the first electronic device 100 activates the received communication profile so as to access the service device 400).  
Regarding claim 4, Cha discloses the electronic device of claim 1, wherein the information of the network operator comprises information regarding policies of the network operator ([0153] If the message has the specified type, the second electronic device 200 determines whether a current state is a provisioning support state in step S705, Figure 7).  

Regarding claim 6, Cha discloses the electronic device of claim 5, wherein the at least one processor is further configured to execute the instructions to: in response to identifying based on the information of the network operator that the first means is not available, receive the data location information using the information of the network operator from a server operated by the network operator ([0243] and Figure 18, “…  a communication profile is not installed for a G-sensor item, the second electronic device 200 may output a virtual key button (e.g., an installation button) for installing the communication profile (or supporting provisioning) …”).  
Regarding claim 7, Cha discloses the electronic device of claim 5, wherein the first means for [[the]] activating the subscription profile at the other electronic device comprises - 4 -ATTORNEY DOCKET No.: SAMS11-59373PATENTat least one of offline activation, on device activation (ODA), or quick response (QR) code activation ([0148] “…the provisioning UI may include a QR code.”).   
Regarding claim 8, Cha discloses the electronic device of claim 1, wherein the electronic device is registered to a push server to receive a push message related to [[the]] activating the subscription profile at the other electronic device ([0045] he second electronic device 200 may 
Regarding claim 9, Cha discloses the electronic device of claim 1, wherein the at least one processor is further configured to execute the instructions to: transmit to the at least one server a request for managing the subscription profile of the other electronic device; and receive a response from the at least one server, wherein the response indicates an activation process of the subscription profile at the other electronic device ([0151] if the second electronic device 200 transmits subscription request information for the first electronic device 100, to the server device 300, while performing a provisioning support function for the first electronic device 100, the second electronic device 200 may receive a specified message from the server device 300. Alternatively, the second electronic device 200 may transmit, to the server device 300, the subscription request information in relation to a provisioning function of the second electronic device 200, and may receive a message corresponding to the subscription request information).  
Regarding claim 10, Cha discloses the electronic device of claim 1, wherein the electronic device is a primary electronic device of a user, and the other electronic device is a secondary electronic device of the user ([0041] The first electronic device 100 may have a large 
11. (Canceled) 
-5-ATTORNEY DOCKET No.: SAMS11-59373 PATENT Claim 12 contains subject matter similar to claim 44, and thus, is rejected under similar rationale. (Cha, Figure 7 and [0173], method).
-5-ATTORNEY DOCKET No.: SAMS11-59373 PATENT Claim 13 contains subject matter similar to claim 44, and thus, is rejected under similar rationale. (Cha, [0007], “a method for operating an electronic device is provided”).
14.-15. (Canceled)  
Regarding claim 16, Cha discloses the electronic device of claim 1, wherein the electronic device shares, with the other electronic device, one phone number for receiving an incoming call through the network provided by the network operator ([0047] “… information of the second electronic device 200 (e.g., provider information, a phone number for receiving a short message service (SMS) message, information on a service being used, a rate payment system, a device location, or the like) together with the provisioning-related information received from the first electronic device 100 according to a situation.”).  
Regarding claim 17, Cha discloses the electronic device of claim 1, wherein the at least one processor is further configured to execute the instructions to: set up the subscription profile of the other electronic device at the electronic device based on a user input ([0045]  “… When connected to the first electronic device 100, the second electronic device 200 supports at least one of a screen UI or a communication function related to acquisition of a communication profile by the first electronic device 100 according to a request of the first electronic device 100 or a user input to or a characteristic of the first electronic device 100”).  

Regarding claim 19, Cha discloses the electronic device of claim 1, wherein the at least one server is a cloud server, and the at least one processor is further configured to execute the instructions to: transmit to a server, different from the cloud server, a request for managing the subscription profile of the other electronic device; and receive a response from the server, wherein the response indicates an activation process of the subscription profile at the other electronic device ([0148] According to various embodiments of the present disclosure, the first electronic device 100 (or the connected device) outputs a provisioning UI in relation to provisioning. Here, the provisioning UI may include a QR code. When the second electronic device 200 obtains the QR code by using a camera or the like, or is connected to the first electronic device 100 through NFC tagging, or receives a provisioning support request from the first electronic device 100, the second electronic device 200 may activate a provisioning support function so as to support provisioning of the first electronic device 100).  

Regarding claim 21, Cha discloses the electronic device of claim 20, wherein the data location information is used to obtain, from the server, the subscription profile for the other electronic device ([0192], the provisioning server device 303 allows the first electronic device 100 to download a communication profile. In step S1131, the first electronic device 100 activates the received communication profile so as to access the service device 400).  
Regarding claim 22, Cha discloses a non-transitory computer readable medium comprising instructions, when executed by at least one processor, which cause the at least one processor to carry out the method of claim 12 ([0159] Referring to FIG. 8, the server device 300 includes a server communication module 310, a server memory 330, and a server control module 360).  
Regarding claim 23, Cha discloses a non-transitory computer readable medium comprising instructions, when executed by at least one processor, which cause the at least one processor to carry out the method of claim 13 ([0161] The server memory 330 of the provisioning server device 303 stores the subscription support information received from the subscription support server device 301. Furthermore, the provisioning server device 303 may temporarily or semipermanently store a communication profile generated on the basis of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180295731 to Burdoucci: Sensor and activation device are connected a surface attached to a mobile device and the deployable barrier is deployed when the mobile device experiences an unexpected change in at least one of velocity, acceleration and moisture.
20210176533 to Beattie et al: A system that facilitates selecting user profiles based on information associated with a subscriber identity module, presenting, according to a user profile, a customized interface for selecting media content	
10687182 to Kavuri et al: The wireless AD initiates a countdown timer in response to establishing the texting session. The wireless AD determines that a companion device to the wireless AD is reachable by the wireless AD. The wireless AD refrains from pairing with the companion device until the countdown timer expires in response to determining that the companion device is reachable by the wireless device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644